DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed December 23, 2020, the 35 U.S.C. 112(b) is withdrawn, and the 35 U.S.C. 102 and 103 rejections are maintained. Additionally, claim 21 has been added and the examiner verifies that it is not new matter.
New in this Office Action are rejections made under 35. U.S.C. 112(b), 102, and 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
Claims 13 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shizuka et al (US 2010/0209771). Hereinafter referred to as Shizuka.
Regarding claim 13, Shizuka discloses a positive electrode active material for a non-aqueous electrolyte secondary battery (“lithium transition metal-based compound powder for a lithium secondary battery positive electrode material” [0409]) which includes secondary particles formed by aggregates of a plurality of primary particles ([0456]), wherein
3 or more ([0486] where “1.0 g/cm3 or more” overlaps the claimed tap density range, which MPEP 2144.05 Section I states a prima facie case of obviousness exists), and
a surface roughness index, represented by Equation 1, which is a value in which the specific surface area (SSABET) of the secondary particles that is measured by the BET method (“measured by a known BET-type powder specific surface area measuring instrument” [0466]) is divided by the geometric surface area (SSASPHE) of the secondary particles when the secondary particles are assumed to be true sphere, represented by Equation 2 (where ‘r’ is calculated as half of median diameter A given in Table 6 & 11 of Shizuka, and DR is the true density of the positive electrode active material that is calculated using the mercury intrusion volume and partial pore volume measurements given in Table 6 & 11 of Shizuka via Equations 2-5 below), is within a range of 3.6 to 10 (Table 1 of this Office Action below – see Examples 1-3, 5-6, and 9-11).
                        
                            s
                            u
                            r
                            f
                            a
                            c
                            e
                             
                            r
                            o
                            u
                            g
                            h
                            n
                            e
                            s
                            s
                             
                            i
                            n
                            d
                            e
                            x
                            =
                            
                                
                                    
                                        
                                            S
                                            S
                                            A
                                        
                                        
                                            B
                                            E
                                            T
                                        
                                    
                                
                                
                                    
                                        
                                            S
                                            S
                                            A
                                        
                                        
                                            S
                                            P
                                            H
                                            E
                                        
                                    
                                
                            
                        
                     		(Equation 1)
                        
                            
                                
                                    S
                                    S
                                    A
                                
                                
                                    S
                                    P
                                    H
                                    E
                                
                            
                            =
                            
                                
                                    3
                                
                                
                                    r
                                    
                                        
                                            D
                                        
                                        
                                            R
                                        
                                    
                                
                            
                        
                    			  		 (Equation 2) 
                        
                            F
                            r
                            a
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            p
                            o
                            r
                            o
                            s
                            i
                            t
                            y
                            =
                            
                                
                                    
                                        ∑
                                        
                                            P
                                            a
                                            r
                                            t
                                            i
                                            a
                                            l
                                             
                                            p
                                            o
                                            r
                                            e
                                             
                                            v
                                            o
                                            l
                                            u
                                            m
                                            e
                                        
                                    
                                
                                
                                    M
                                    e
                                    r
                                    c
                                    u
                                    r
                                    y
                                     
                                    i
                                    n
                                    t
                                    r
                                    u
                                    s
                                    i
                                    o
                                    n
                                     
                                    v
                                    o
                                    l
                                    u
                                    m
                                    e
                                
                            
                        
                    	(Equation 3)
                        
                            F
                            r
                            a
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            p
                            o
                            r
                            o
                            s
                            i
                            t
                            y
                             
                            =
                            1
                            -
                            
                                
                                    b
                                    u
                                    l
                                    k
                                     
                                    d
                                    e
                                    n
                                    s
                                    i
                                    t
                                    y
                                
                                
                                    t
                                    r
                                    u
                                    e
                                     
                                    d
                                    e
                                    n
                                    s
                                    i
                                    t
                                    y
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            R
                                        
                                    
                                
                            
                        
                     		(Equation 4)
                                      
                            ∴
                            T
                            r
                            u
                            e
                             
                            D
                            e
                            n
                            s
                            i
                            t
                            y
                            ,
                             
                            
                                
                                    D
                                
                                
                                    R
                                
                            
                            =
                            
                                
                                    b
                                    u
                                    l
                                    k
                                     
                                    d
                                    e
                                    n
                                    s
                                    i
                                    t
                                    y
                                
                                
                                    1
                                    -
                                    f
                                    r
                                    a
                                    c
                                    t
                                    i
                                    o
                                    n
                                     
                                    o
                                    f
                                     
                                    p
                                    o
                                    r
                                    o
                                    s
                                    i
                                    t
                                    y
                                
                            
                        
                    			(Equation 5)




Mercury Volume (mL/g)
Partial Pore Volume 1 (mL/g)
Partial Pore Volume 2 (mL/g)
Fraction of porosity
Bulk Density (g/cm3)
True density
Median Diameter (cm)
SSA_SPHE (calculated)
BET Surface Area (m2/g)
BET conversion to (cm^2)/g
Surface Roughness Index (calculated)
1
0.90
0.08
0.43
0.57
1.5
3.5
0.00060
2888.89
1.7
17000
5.9
2
0.78
0.08
0.38
0.59
1.6
3.9
0.00071
2166.85
1.7
17000
7.8
3
0.68
0.05
0.32
0.54
1.8
3.9
0.00046
3303.50
1.7
17000
5.1
4
1.13
0.19
0.36
0.49
1.1
2.1
0.00025
11198.71
2.7
27000
2.4
5
0.70
0.04
0.33
0.53
1.9
4.0
0.00050
2977.44
1.6
16000
5.4
6
0.98
0.12
0.45
0.58
1.3
3.1
0.00037
5218.72
2.2
22000
4.2
7
0.85
0.03
0.44
0.55
1.4
3.1
0.00050
3831.93
1.0
10000
2.6
8
0.62
0.10
0.32
0.68
1.7
5.3
0.00050
2277.04
3.3
33000
14.5
9
0.63
0.09
0.31
0.63
1.7
4.7
0.00051
2526.50
2.2
22000
8.7
10
0.58
0.07
0.29
0.62
1.7
4.5
0.00050
2677.48
1.7
17000
6.3
11
0.65
0.05
0.32
0.57
1.7
3.9
0.00051
2981.10
1.3
13000
4.4
12
0.68
0.11
0.33
0.65
1.6
4.5
0.00052
2545.25
2.8
28000
11.0


Table 1. Surface roughness index calculation using examples provided in Shizuka
Regarding claim 21, Shizuka discloses all of the limitations for the positive electrode active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, and wherein the secondary particle respectively have a surface with a depression-formed uneven shape (Fig. 35, which shows the positive electrode active material of Example 2 which meets all limitations of claim 13 above and exhibits exemplary low temperature resistance and cycle capacity retention as shown in Shizuka Table 9)


Claim Rejections - 35 USC § 103
Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Shizuka et al (US 2010/0209771) as applied to claim 13 above, and further in view of Schroedle et al (US 2016/0093881). Hereinafter referred to as Schroedle.
Regarding claim 14, Shizuka discloses all limitations for the positive electrode active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, and wherein
the average particle size of the secondary particles is within a range of 1 µm to 15 µm (“the median diameter A of secondary particles” [0462] where 1 µm to 20 µm overlaps the claimed range and is stated to present a prima facie  case of obviousness by MPEP 2144.05 Section I). Shizuka does not disclose that the positive electrode active material has a value of [(d90 – d10)/average particle size], which is an index indicating the spread of the particle size distribution of the secondary particles, that is 0.7 or less.
However, Shizuka discloses a range for d90 to be within 2 µm and 30 µm (“90% cumulative diameter” [0463]). Meanwhile, Schroedle discloses spherical particles used as the precursor of a cathode material ([0012]). Schroedle teaches an average particle size (“median diameter (D50)” [0024]), and a value of d10 via a width of the particle diameter distribution ([0025]) where the following conditions are met: (D10) ≥ 3 µm, (D90) < 30 µm, 3(D10) ≥ (D50), and (D90) ≤ 2(D50) ([0025]). 
                                
                    D
                    10
                     
                    ≥
                     
                    
                        
                            1
                        
                        
                            3
                        
                    
                    D
                    50
                
             			 	                   
                    D
                    90
                     
                    ≤
                    2
                    (
                    D
                    50
                    )
                
            
                              
                    D
                    10
                     
                    ≥
                     
                    
                        
                            1
                        
                        
                            3
                        
                    
                    (
                    35
                     
                    μ
                    m
                    )
                
                                                                      
                    D
                    90
                     
                    ≤
                    2
                    (
                    2
                     
                    μ
                    m
                    )
                     
                
            
                                
                    D
                    10
                     
                    ≥
                    11.7
                     
                    μ
                    m
                
                                                                           
                    D
                    90
                    ≤
                    4
                     
                    μ
                    m
                
            
                                  
                    ∴
                    3
                     
                    μ
                    m
                    ≤
                    D
                    10
                     
                    ≤
                     
                    11.7
                     
                    μ
                    m
                
                                                         
                    ∴
                     
                    4
                     
                    μ
                    m
                    ≤
                    D
                    90
                     
                    <
                    30
                     
                    μ
                    m
                     
                
            
By using maximum values of D10 and D90 that fall within the above ranges, a maximum for the index indicating the spread of the particle size distribution of the secondary particles can be obtained as shown below.
                
                    
                        
                            D
                            90
                            -
                            D
                            10
                        
                        
                            D
                            50
                        
                    
                    =
                     
                    
                        
                            29
                            -
                            11.7
                        
                        
                            2
                        
                    
                    =
                    8.6
                
            
Similarly, a minimum for the above index can be obtained by using the minimum values of d10 and d90 as shown below.
                
                    
                        
                            D
                            90
                            -
                            D
                            10
                        
                        
                            D
                            50
                        
                    
                    =
                     
                    
                        
                            4
                            -
                            3
                        
                        
                            2
                        
                    
                    =
                    0.5
                
            
Therefore, Schroedle teaches a range for the index to be within 0.5 and approximately 8.6, which overlaps or encompasses the claimed range of 0.7 or less, and is stated to present a prima facie case of obviousness according to MPEP 2144.05 Section I. Additionally, Schroedle teaches that the form of the spherical particles of the cathode precursor has a crucial influence on cathode of lithium ion batteries ([0005] and [0012]), and are designed to improve inadequate cycling stability, lifetime, and reliability issues with the battery, especially regarding short circuits in the event of mechanical damage of the battery or of excessive thermal stress ([0007]). 
	Therefore, it would have been obvious for a person having ordinary skill in the art to select a range for the index indicating the spread of the particle size distribution of the secondary particles of Shizuka, in view of Schroedle, to be 0.7 or less in order to achieve a range that lies inside a range taught by prior art to obtain a positive electrode active material form or geometry that would improve the inadequate cycling stability, lifetime, and reliability issues of the secondary battery, especially regarding short circuits in the event of mechanical damage or of excessive thermal stress, with a reasonable expectation of success.

Regarding claim 15, Shizuka discloses all limitations for the positive electrode active material for a non-aqueous electrolyte secondary battery as set forth in claim 13 above, which is constructed by a hexagonal lithium nickel manganese composite oxide ([0488] through [0489]) represented by a general formula (B): Li1+uNixMnyCozMtO2 (“[L][Q][O2]” or “Formula (III)” prima facie case of obviousness according to MPEP 2144.05 Section I. Furthermore, Shizuka teaches that the positive electrode active material provided for the non-aqueous electrolyte secondary battery is selected from a limited composition range so that resistance to the electrolytic solution of the battery would be low, which will effectively improve the output characteristics and lifetime of the battery ([0162]).
Therefore, it would have been obvious for a person of ordinary skill in the art to select a range for the Li molar ratio that lies within the range taught by Shizuka in order to obtain a secondary battery with a positive electrode of low resistance to the battery electrolytic solution and improve output characteristics and lifetime of the battery with a reasonable expectation of success.


Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that Shizuka does not anticipate claim 13 because Shizuka does not clearly and unequivocally disclose every element of the claimed invention as it is arranged in the claim.
 The examiner does not agree with applicant in that Shizuka does not unequivocally disclose every element of claim 13 because, as outlined above, Shizuka explicitly discloses every element except for the surface roughness index which is a derived value given by the applicant in the instant Specification. Therefore, a person of ordinary skill in the art would have to imply a surface roughness index range using other means or data such as what is provided by Shizuka.

Applicant appears to argue that no rationale was provided for using a D90 value of “29” in the calculation of (29-11.7)/2 to obtain an upper limit of 8.6.
The examiner respectfully disagrees.  The selection of 29 is obvious given the calculated range for D90, which is found to be                                 
                                    ∴
                                     
                                    4
                                     
                                    μ
                                    m
                                    ≤
                                    D
                                    90
                                     
                                    <
                                    30
                                     
                                    μ
                                    m
                                
                            . Because the inequality of “˂” or less than (and not less than or equal to) was taught by Schroedle, an upper limit or maximum of 29 was used for calculation, seeing that it is less than 30 and uses appropriate significant figures for D90.

Applicant appears to argue that the upper limit of 8.6 does not read on the current claims because the teaching of the upper limit does not define or teach how small the particle size distribution can be, and that merely determining an upper limit does not teach, suggest, or enable obtaining the lower limit of particle size distribution.
The examiner does not agree that a range having an upper limit or a maximum of 8.6 does not read on the current claimed index of 7.0 or less because an upper limit or a maximum teaches the highest value allowable, which the examiner interprets 7.0 to be for the claimed index when recited as “7.0 or less”. Furthermore, because 8.6 is higher than 7.0, and is the maximum for the index taught in Schroedle, this implies a range of 8.6 or less, which overlaps the claimed range and presents a prima facie case of obviousness via MPEP 2144.05 Section I.
Moreover, the examiner does not agree that a range having a maximum of 8.6 does not read on the current claims because it does not define or teach how small the index can be or enable obtaining the lower limit of the index. Firstly, the claim does not recite a required lower limit and is left up to the broadest reasonable interpretation that would include an index of 0. Secondly, Schroedle discloses enough information about the index to enable one of ordinary skill in the art to obtain a minimum for the index, as disclosed above regarding claim 14 in this Office Action.

Applicant appears to argue that MPEP 2144.05 was misapplied, and that the particle size distribution range disclosed by Schroedle is actually 8.6 or higher and not 8.6 and lower so that Schroedle does not read upon the claimed particle size distribution range of 0.7 or less.
The examiner does not agree that MPEP 2144.05 was misapplied as Schroedle teaches a range that encompasses the claimed range for the index of spread as disclosed above regarding claim 14 in this Office Action. MPEP 2144.05 Section I states that “[a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case or obviousness” via In re Peterson, in which Schroedle as the prior art reference 

Applicant appears to argue that Schroedle does not apply as prior art in light of MPEP 2121.01.
The examiner disagrees that Schroedle does not apply as prior art, which was applied as a secondary reference to establish obviousness under 35 U.S.C. 103. The examiner observes that the applicant appears to cite a section of MPEP 2121.01 that applies to rejections provided under 35 U.S.C. 102 as it states that (with emphasis) “In determining that quantum of prior art disclosure which is necessary to declare an applicant’s invention ‘not novel’ or ‘anticipated’ within section 102, the stated test is whether a reference contains an ‘enabling disclosure’”. Because Schroedle was used to establish obviousness, and not anticipation, of the instant invention, this section of MPEP 2121.01 does not apply Schroedle. Rather, MPEP 2121.01 Section II applies, which states “Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.””


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                       


/Magali P Slawski/Primary Examiner, Art Unit 1721